DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 9/8/2021with respect to amended independent claims 1, 17, and 24 have been fully considered. With respect to amended independent claims below by examiner amendment, after conducting an updated search none of the cited prior arts alone or in combination with proper motivation discloses the claimed invention. The application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Margaret Burke (Reg. 34,474) on 9/23/2021.

Amendments to the Claims:
Claim 1:  A semiconductor device, comprising: a substrate; a barrier layer disposed above the substrate; a dielectric layer disposed on the barrier layer and  a first protection layer, wherein the first protection layer comprises a first portion disposed between the first portion of the spacer and the dielectric layer, and the first protection layer comprises a second portion disposed between the first portion of the spacer and the barrier layer, wherein the first protection layer comprises at least one material different from that of the spacer, wherein the first protection layer comprises a curved surface between the first portion of the spacer and the dielectric layer and wherein the curved surface of the first protection layer directly connects the dielectric layer to the first portion of the spacer to form a connection interface.
Claim 17: A semiconductor structure, comprising: a substrate; a barrier layer disposed above the substrate; a dielectric layer disposed on the barrier layer and defining a first recess; a gate disposed within the first recess, wherein a first portion of the gate is laterally spaced apart from the dielectric layer; a spacer disposed within the first recess; and a protection layer, wherein the protection layer comprises a first portion disposed between the spacer and the dielectric layer, the protection layer comprises a second portion disposed between the spacer and the barrier layer, wherein the protection layer comprises at least one material different from that of the spacer, wherein the protection layer comprises a curved surface between the spacer and the dielectric layer and wherein the curved surface of the protection layer directly connects the dielectric layer to the spacer to form a connection interface.
Claim 24: A method for fabricating a semiconductor device, comprising: providing a semiconductor structure having a substrate, a barrier layer and a first dielectric layer; forming a first opening having a first length on the first dielectric layer; forming a protection layer within the first opening; forming a second dielectric layer on the first dielectric layer; removing a portion of the second dielectric layer, so as to form a first spacer and a second spacer within the first opening, wherein the smallest distance between the first spacer and the second spacer is smaller than the first length, the protection layer comprises at least one material different from that of the spacer; and removing a portion of the protection layer to expose a surface of the barrier layer, wherein the protection layer has a curved surface between the first spacer and the first dielectric layer by removing the portion of the protection layer and wherein the curved surface of the protection layer directly connects the first dielectric layer to the first spacer to form a connection interface.
Claim 29: (cancelled)
Claim 30: The semiconductor device according to claim 1 [[29]], wherein the curved surface of the first protection layer extends upward, and the connection interface is in a position higher than the dielectric layer.
Claim 31: The semiconductor device according to claim 1 [[29]], wherein the curved surface of the first protection layer extends downward, and the connection interface is in a position lower than the dielectric layer.


Allowable Subject Matter
Claims 1-8, 10-11, 14-22, 24-25, 27-28, and 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicants' replies and examiner amendment above make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828